 

Exhibit 10.18

 

EXCLUSIVE INVESTMENT BANKING AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into as of this 12th day of March
2013 (the “Effective Date”) by and between CARDAX PHARMACEUTICALS, INC.
(hereafter the “Client”) and AGINCOURT LTD, with its principal address at 10
South Riverside Plaza, #1800, Chicago, IL 60606 USA (the “Banker”).

 

WITNESSETH:

 

WHEREAS, the Client desires to retain the Banker and the Banker desires to be
retained by the Client pursuant to the terms and conditions hereinafter set
forth; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is hereby agreed as follows:

 

SECTION 1. RETENTION.

 

1.1.            Appointment. The Client hereby retains the Banker as the
Client’s exclusive investment banker to perform the services set forth in
Section 1.3 below (referred to herein as the “Services”) throughout the Term, as
defined in Section 7 below. The Banker hereby accepts such retention and shall
provide the Services the Client in accordance with the terms and conditions of
this Agreement.

 

1.2.            Services. The Banker shall render advice and services to the
Client concerning a reverse merger and a concurrent financing, as well as
strategic planning, merger and acquisition possibilities and business
development activities including, without limitation, the following:

 

(a)                review of the business, operations, and historical financial
performance of the Client (based upon management’s forecast of financial
performance) to enable the Banker to advise to Client;

 

(b)               assist the Client to formulate an effective strategy to meet
the Client’s working capital and capital resource needs;

 

(c)                introduce Client to potential lenders, investors, acquiring
entities, or others interested in participating in a business! transaction with
the Client (whether such investment is in the form of debt and/or equity
financing or some combination thereof) (each referred to as a “Banker Source”).
Banker Sources include persons or entities introduced by a Banker Source to the
Client. Banker Sources also include persons or entities introduced by the Client
to Banker during the Term of this Agreement. Banker Sources also include any
person or entity that seeks to enter into, or actually enters into any kind of
transaction with Client during the Term. Banker Sources include, but are not
limited to those persons or entities listed in Exhibit A to this Agreement.

 

(d)               assist the Client in its efforts to have its securities listed
on a national, stock exchange; on specific written request of the Client.

 



1

 

 

1.3.            Client Disclosures. The Client, by its chief executive officer,
hereby undertakes to honestly and accurately complete, sigh, and return to me
Banker me disclosure form attached hereto in Exhibit D not later than: fourteen
(14) days following the Effective Date of this Agreement.

 

SECTION 2. COMPENSATION. The Client hereby agrees to pay compensation to the
Banker in accordance with the executed Letter of Intent attached hereto as
Exhibit F, which provides for warrants that shall be in the form attached hereto
as Exhibit C.

 

SECTION 3. TERMS OF PAYMENT OF COMPENSATION. The compensation due to Banker
shall be subject to the terms and conditions set forth in this Section 3.

 

3.1.            No Offsets. All fees due hereunder shall have no offsets, are
non-refundable, non-cancelable and shall be free and clear of any and all
encumbrances.

 

3.2.            Fees Due at Closing. All cash fees due hereunder payable upon
the closing of a Fee Transaction shall be paid to the Banker immediately upon
closing of such Fee Transaction by wire transfer of immediately available funds
from the proceeds of the Fee Transaction, either directly or from the formal or
informal escrow arrangement established for the Fee Transaction by the agent
holding such funds (collectively, the “Closing Agent”), pursuant to the written
wire transfer instructions of the Banker to the Closing Agent.

 

3.3.            Irrevocable Disbursement Instructions. The Client shall
authorize and direct the Closing Agent to distribute directly or from escrow any
and all fees due the Banker hereunder (or the Client and the Banker, if required
to do so, shall establish an escrow account in accordance with FINRA rules). The
Client covenants, undertakes, and agrees that such fees and the manner of
payment and delivery as herein provided shall be included in the documentation
of any Fee Transaction. The Banker is hereby authorized to notify the Closing
Agent, on behalf of the Client and as its agent, to make all payments required
hereunder directly to the Banker. In order to effectuate the foregoing
provisions, at the Banker’s request, either simultaneously herewith or anytime
hereafter, the Client shall execute and deliver (i) a Power of Attorney that
gives the Banker the right to ensure payment to Banker of any and all fees due
hereunder and (ii) the Irrevocable Disbursement Instructions in the form
attached hereto as Exhibit B that require the Closing Agent to pay any and all
fees due the Banker hereunder prior to effectuating any disbursement to the
Client.

 

3.4.            Transmission of Securities. All unrestricted securities due the
Banker hereunder shall be made via DTC or the DWAC system if eligible for such
system, or by certificates issued by the transfer agent for the Client or the
Client, as applicable, and shall be delivered to the Banker by the Closing Agent
immediately upon closing of any Fee Transaction.

 

3.5.            Duly issued and Fully Paid Securities. All securities fees due
the Banker hereunder shall be duly issued, fully-paid (exclusive of warrants or
options) and non-assessable and shall be in the same form, with the same terms
and conditions as the securities provided to the Client pursuant to any Fee
Transaction.

 



2

 

 

SECTION 4. ADDITIONAL COVENANTS AND UNDERTAKINGS BY CLIENT

 

4.1.            Registration Rights for Securities. The Client hereby grants to
the Banker “customary piggyback registration rights” and shall register all of
the Registrable Securities (as defined in Section 4.3 below) on any registration
statement it files with the Securities and Exchange Commission relating to its
securities (excluding registration statements on Form S-8) and in compliance
with any and all federal and state securities laws, in the name(s) of and to the
account(s) designated by the Banker. The Client agrees to pay all costs
associated with registering the Registrable Securities for resale. In order to
effectuate the foregoing provisions, at the Banker’s request, either
simultaneously herewith or at anytime hereafter, the Client shall execute and
deliver to the Banker a Registration Rights Agreement reflecting the foregoing
provisions.

 

4.2.            Registrable Securities. For the purposes of this Agreement,
“Registrable Securities” shall mean (i) all shares of Common Stock of the Client
paid or payable to the Banker under this Agreement, (ii) all shares of Common
Stock into which convertible securities issued or issuable to the Banker under
this Agreement are convertible and (iii) all shares of common stock into which
derivative securities (including, without limitation, warrants and options)
issued or issuable to the Banker are exercisable.

 

SECTION 5. EXPENSES.

 

5.1.            As provided for in the attached Exhibit F, the Client shall pay
to the Banker a 2% non-accountable expense allowance.

 

SECTION 6. NOT APPLICABLE.

 

SECTION 7. TERM AND TERMINATION.

 

7.1.            This Agreement shall be valid for a period of one (1) year from
the Effective Date (the “Initial Term”), unless otherwise terminated in
accordance with the terms of this Agreement. Following such Initial Term, this
Agreement shall be automatically renewed for successive one year additional
terms (“Additional Terms”) unless either party notifies the other in writing of
an intention not to renew the Agreement within sixty (60) days of the end of the
Initial Term or any Additional Term. The Initial Term and any Additional Terms
shall be referred to collectively herein as the “Term.”

 

7.2.            Termination for Cause by Banker. This Agreement may be
terminated by the Banker for Cause on one (1).day written notice. “Cause” shall
mean (l) a willful failure by the Client to substantially perform its duties
under this Agreement; (2) a willful breach by the Client of a material provision
of this Agreement; (3) violation of a federal or state law or regulation by the
Client; (4) commencement of an investigation by FINRA, the SEC, the Department
of Justice, or any other governmental agency or instrumentality against the
Client or any subsidiary, employee, consultant, of affiliate of the Client; (5)
reasonable suspicion or evidence, or fraud, insider trading, material
misrepresentations, or other criminal conduct or activities by any employee,
consultant, or agent of the Client; and (6) failure of the Client to cooperate
with the reasonable requests of the Banker in connection with the Banker’s
provision of the Services.

 



3

 

 

7.3.            Termination Without Cause. Either party may terminate this
Agreement on thirty (30) days written notice to the other party.

 

SECTION 8. CONFIDENTIAL INFORMATION.

 

8.1.            Confidential Information. The Banker agrees that during and
after the Term, it will keep in strictest confidence, and will not disclose or
make accessible to any other person without the written consent of the Client,
the Client’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets and other
confidential and proprietary business information of the Client or any of its
clients and third parties including, without limitation, Proprietary Information
(as defined in Section 7) (all of the foregoing is referred herein as the
“Confidential Information”). The Banker agrees (a) not to use any such
Confidential Information for itself or others, except in connection with the
performance of its duties hereunder; and (b) not to take any such material or
reproductions thereof from the Client’s facilities at any time during the Term
except, in each case, as required in connection with the Banker’s duties
hereunder.

 

8.2.            Excepted Information. Notwithstanding the foregoing, the parties
agree that the Banker is free to use (a) information in the public domain not as
a result of a breach of this Agreement, (b) information lawfully received form a
third party who had the right to disclose such information and (c) the Banker’s
own independent skill, knowledge, know-how and experience to whatever extent and
in whatever way he wishes, in each case consistent with his obligations as the
Banker and that, at all times, the Banker is free to conduct any research
relating to the Client’s business.

 

SECTION 9. OWNERSHIP OF PROPRIETARY INFORMATION.

 

9.1.            Owned by Client. The Banker agrees that all information that has
been created, discovered or developed by the Client, its subsidiaries,
affiliates, licensors, licensees, successors or assigns (collectively, the
“Affiliates”) (including, without limitation, information relating to the
development of the Client’s business created, discovered, developed by the
Client or any of its affiliates during the Term, and information relating to the
Client’s customers, suppliers, Bankers, and licensees) and/or in which property
rights have been assigned or otherwise conveyed to the Client or the Affiliates,
shall be the sole property of the Client or the Affiliates, as applicable, and
the Client or the Affiliates, as the case may be, shall be the sole owner of all
patents, copyrights and other rights in connection therewith, including without
limitation the right to make application for statutory protection.

 

9.2.            Proprietary Information Defined. All the aforementioned
information is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, discoveries, structures, inventions, designs, ideas, works
of authorship, copyrightable works, trademarks, copyrights, formulas,
improvements, inventions, product concepts, techniques, marketing plans, merger
and acquisition targets, strategies, forecasts, blueprints, sketches, records,
notes, devices, drawings, customer lists, patent applications, continuation
applications, continuation-in-part applications, file wrapper continuation
applications and divisional applications and information about the Client’s
Affiliates, its employees and/or Bankers (including, without limitation, the
compensation, job responsibility and job performance of such employees and/or
Bankers).

 



4

 

 

9.3.            Banker Information. All original content, proprietary
information, trademarks, copyrights, patents or other intellectual property
created by the Banker that does not incorporate or reference the Client’s
Proprietary Information, shall be the sole and exclusive property of the Banker.

 

SECTION 10. INDEMNIFICATION. The Client represents that all materials provided
or to be provided to the Banker or any third party regarding the Client’s
financial affairs or operations are and shall be truthful and accurate and in
compliance with any and all applicable federal and state securities laws.

 

10.1.        Indemnification by Client. The Client agrees to indemnify the
Banker in accordance with the indemnification and other provisions attached to
this Agreement as Exhibit E (the “Indemnification Provisions”), which provisions
are incorporated herein by reference and shall survive the termination or
expiration of this Agreement.

 

10.2.        Indemnification by Banker. The Banker will indemnify and hold
harmless the Client and the respective directors, officers, agents, affiliates
and employees of the Client from and against all losses, claims damages,
liabilities and expenses that result from bad faith, gross negligence or
unauthorized representations of the Banker.

 

10.3.        Restrictions on Settlement. No party shall pay, settle or
acknowledge liability under any such claim without consent of the party liable
for indemnification, and shall permit the Client or the Banker, as applicable, a
reasonable opportunity to cure any underlying problem or to mitigate actual or
potential damages. The scope of this indemnification between the Banker and the
Client shall be limited to, and pertain only to certain transactions
contemplated or entered into pursuant to this Agreement.

 

10.4.        Defense of Actions. The Client or the Banker, as applicable, shall
have the opportunity to defend any claim for which it may be liable hereunder,
provided it notifies the party claiming the right to indemnification in writing
within fifteen (15) days of notice of the claim.

 

10.5.        Limitation of Liability. Banker’s liability is hereby expressly
limited to cash amounts actually received from the Client pursuant to this
Agreement. Each person or entity seeking indemnification hereunder shall
promptly notify the Client, or the Banker, as applicable, of any loss, claim,
damage or expense for which the Client or the Banker, as applicable, may become
liable pursuant to this Section 8.

 

10.6.        Limit on Consequential Damages. The parties acknowledge and agree
that neither party shall be liable to consequential, incidental, or other
indirect damages, except as may be expressly provided for in this Agreement.

 



5

 

 

SECTION 11. NOTICES. Any notice or other communication under this Agreement
shall be in writing and shall be deemed to have been duly given: (a) upon
facsimile transmission (with written transmission confirmation report) at the
number designated below; (b) when delivered personally against receipt
therefore; (c) one day after being sent by Federal Express or similar overnight
delivery; or (d) five (5) business days after being mailed registered or
certified mail, postage prepaid. The addresses for such communications shall be
as set forth below or to such other address as a party shall give by notice
hereunder to the other party to this Agreement.

 

  If to the Client: Cardax Pharmaceuticals, Inc.
2800 Woodlawn Drive, Suite 129
Honolulu, HI 96822



    Telephone: 808-457-1375     Telecopy: 808-237-5901     Attention: David G.
Watumull       President and CEO     Email: dwatumull@cardaxpharma.com

 

  If to the Banker:

Agincourt Ltd.

10 South Riverside Plaza, #1800

Chicago, IL 60606





    Telephone:         Telecopy:         Attention:                   Email:    

 

  With a copy to:

Highline Research Advisors,

711 the Avenue

16th floor

New York, NY 10022





    Telephone:         Telecopy:         Attention:                   Email:    

 



6

 

 

SECTION 12. STATUS OF BANKER. The Banker shall be deemed to be an independent
contractor and, except as expressly agreed in writing or as specifically
authorized in this Agreement, shall have no authority to act for on behalf of or
represent the Client. The Client acknowledges and expressly understands that the
Banker is not and shall not be deemed a fiduciary of the Client and it is
expressly understood and acknowledged that no fiduciary relationship between the
Banker and the Client exists nor shall be created by this Agreement, nor by
performance of the Services by the Banker. This Agreement does not create a
partnership or joint venture.

 

SECTION 13. OTHER ACTIVITIES OF BANKER. The Client recognizes that the Banker
now renders and may continue to render financial consulting and other investment
banking services to other companies that may or may not conduct business and
activities similar to those of the Client. Nothing in this Agreement shall
prevent or prohibit the Banker from working with any other person or entity (a
“Third Party”) at any time, regardless of whether any such Third Party is in the
same or similar industry as the Client. The Banker shall not be required to
devote its full time and attention to the performance of its duties under this
Agreement, but shall devote only so much of its time and attention as it deems
reasonable or necessary in order to provide the Services hereunder.

 

SECTION 14. MISCELLANEOUS

 

14.1.        Transferability/Right of Highline to Designate Different Member
Firm. This Agreement and all rights, liabilities and obligations hereunder shall
be binding upon and inure to the benefit of each party’s successors but may be
assigned without prior written approval of the other party; provided that the
Company understands and acknowledges that Highline Research Advisors
(“Highline”) is not a registered broker-dealer. The services to be provided for
hereunder are being performed by the owners and/or employees of Highline who are
acting in their respective capacities as registered representatives of Agincourt
Ltd. (the “Member Firm”). As such, if the owners and/or employees of Highline
determine to act through a registered broker-dealer other than the Member Firm,
upon written notice from Highline, this Agreement shall be automatically amended
such that the new registered broker-dealer is deemed to be the Member Firm
thereafter.

 

14.2.        Severability of Provisions. If any provision of this Agreement
shall be declared by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provision shall be deemed dependent upon any other covenant or provision
unless so expressed herein.

 

14.3.        Entire Agreement; Modification. This Agreement and the exhibits
hereto contain the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto and thereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No amendment or modification of this Agreement
shall be valid unless made in writing and signed by each of the parties hereto.

 



7

 

 

14.4.        Non-Waiver. The failure of any party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith; and the said terms, conditions and provisions shall remain in full
force and effect. No waiver of any term or condition of this Agreement on the
part of any party shall be effective for any purpose whatsoever unless such
waiver is in writing and signed by such party.

 

14.5.        Remedies For Breach. The Banker and Client mutually agree that
breach of this Agreement by the Banker or the Client may cause irreparable
damage to the other party and/or their affiliates, and that monetary damages
alone would not be adequate and, in the event of such breach or threat of
breach, the damaged party shall have, in addition to any and all remedies at law
and without the posting of a bond or other security, the right to an injunction,
specific performance or other equitable relief necessary to prevent or redress
the violation of either party’s obligations under such Sections. The parties
hereby agree to waive any claim or defense that an adequate remedy at law is
available. The prevailing party in any action shall be entitled to attorney’s
fees and court costs.

 

14.6.        Governing Law. The parties hereto acknowledge that the transactions
contemplated by this Agreement bear a reasonable relation to the state of New
York. This Agreement shall be governed by, and construed and interpreted in
accordance with, the internal laws of the state of New York without regard to
such state’s principles of conflicts of laws.

 

14.7.        Choice of Forum. The parties irrevocably and unconditionally agree
that the exclusive place of jurisdiction for any action, suit or proceeding
(“Actions”) relating to this Agreement shall be in the state or federal courts
situated in the county of New York and state of New York. Each party irrevocably
and unconditionally waives any objection to the venue of any Action brought in
such courts or to the convenience of the forum.

 

14.8.        Headings. The headings of the Sections are inserted for convenience
of reference only and shall not affect any interpretation of this Agreement.

 

14.9.        Counterparts. This Agreement may be executed in counterpart
signatures, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument, it being
understood that both parties need not sign the same counterpart. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.

 

14.10.    Survival. Sections 2-6; 8-14 shall survive any termination of this
Agreement.

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

  CLIENT         CARDAX PHARMACEUTICALS, INC.         By: /s/ David G. Watumull
  Name: David G. Watumull   Title: President and CEO         BANKER        
AGINCOURT LTD.         By: /s/ James J. Cahill   Name: James J. Cahill   Title:
Managing Director

 



9

 

  

EXHIBIT E

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Client agrees to indemnify and hold harmless the Banker and each of the
other Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing, documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, the Banker acting for the Client,
including, without limitation, any act or omission by the Banker in connection
with its acceptance of or the performance or nonperformance of its obligations
under the Agreement between the Client and the Banker to which these
indemnification provisions are attached and form a part, any breach by the
Client of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any agency agreement), or the enforcement by the Banker of its rights
under the Agreement or these indemnification provisions, except to the extent
that any such Losses are found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from the gross negligence or willful misconduct of the Indemnified
Party seeking indemnification hereunder. The Client also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Client for or in connection with the
engagement of the Banker by the Client or for any other reason:, except to the
extent that any such liability is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s gross negligence or willful
misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties’’): the Banker, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Client may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the Client
with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Client shall not relieve the Client from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Client. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Client and any counsel designated by the Client. The Client
shall be liable for any settlement of any claim against any Indemnified Party
made with the Client’s written consent. The Client shall not, without the prior
written consent of the Banker, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission, by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.

 



 

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Client shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Client arid its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Client, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Client and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by the Banker
in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by the Banker pursuant to the
Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Client and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 



2

 

   



CARDAX PHARMA, INC.

2800 Woodlawn Drive, Suite 129

Honolulu, HI 96822

 

May 21, 2013

  

Agincourt, Ltd.

10 South Riverside Plaza, #1800

Chicago, IL 60606

 

RE:Acknowledgement of Exclusive Investment Banking Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Exclusive Investment Banking Agreement dated March 12,
2013 by and between Agincourt, Ltd. and Cardax Pharmaceuticals, Inc. in
connection with certain services set forth therein. Cardax Pharma, Inc. has been
formed as a wholly-owned subsidiary of Cardax Pharmaceuticals, Inc. Cardax
Pharma, Inc. hereby acknowledges the terms and provisions of such Exclusive
Investment Banking Agreement and assumes all obligations of Cardax
Pharmaceuticals, Inc. under such Exclusive Investment Banking Agreement.

 

By: /s/ David G. Watumull     Name:    David G. Watumull     Title: President
and Chief Executive Officer   

 



 

 

 



CARDAX PHARMA, INC.

2800 Woodlawn Drive, Suite 129
Honolulu, HI 96822

 

December 3, 2013

 

Agincourt, Ltd.

10 South Riverside Plaza, #1800

Chicago, IL 60606

Attention: James J. Cahill, Managing Director

 

Reference is made to that certain Exclusive Investment Banking Agreement dated
as of March 12, 2013, by and among Agincourt Ltd (“you” or the “Banker”) and
Cardax Pharmaceuticals, Inc. (“Holdings”), as amended or supplemented by that
letter dated May 21, 2013 (acknowledgement by Cardax Pharma, Inc., referred to
as the “Company”), and that letter agreement by and among Portfolio Advisors
Alliance, Inc., the Company and you dated November 8, 2013 (such agreement, as
supplemented being referred to as the “IB Agreement”) regarding the Current
Offering as defined below.

 

The Company will be offering (the “Current Offering”) shares of common stock
(the “Common Stock”) of Koffee Korner, Inc., a Delaware corporation (“PubCo”),
and warrants to purchase shares of Common Stock (the “Warrants”) which will be
issued and sold contingent upon, and at the closing of, the proposed merger of a
wholly owned subsidiary of PubCo with and into the Company resulting in, among
other matters, PubCo owning 100% of the Company and Holdings owning more than
50% of the Common Stock of PubCo. For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each of Holdings, the
Company and the Banker agree as follows:

 

1.                  The Banker’s Compensation. (a)  At each closing of the
Offering (each, a “Closing”), Cardax will pay, (i) a cash fee from the proceeds
of such Closing as follows: (A) to the Banker, ten percent (10%) of the of the
gross purchase price of the Securities sold at the Closing (the “Cash Fee”), (B)
to the Banker, a non-accountable expense allowance equal to three percent (3%)
of the gross purchase price of the Securities sold at the Closing (the
“Non-Accountable Expense Allowance” and collectively with the Cash Fee, the
“Banker Fee”). (ii) to the Banker, five-year warrants to acquire a number of
shares of the Successor equal to 15% of the shares included in the Securities
sold at such Closing, which warrants will have an exercise price equal to the
unit purchase price in the Offering (expected to be $0.625 per share), will have
a cashless exercise feature, and will provide customary anti-dilution protection
for structural changes in the issuer’s capitalization (the “Bankers
Warrants”).  The amount of the compensation that is described above to the
Banker shall be reduced by the amount of fees, expenses and similar amounts
payable by Cardax or any of its affiliates to any sub-agent of the Banker that
is owed amounts in connection with the Offering.

 

2.                  Additional Placement Agents. With respect to the Banker
shall be the lead placement agent with respect to the Current Offering. Each of
Holdings and the Company acknowledge and accept the terms of that certain
Sub-Agency Agreement dated as of even date of this letter, a copy of which is
attached hereto. Under such Sub-Agency Agreement, Paulson Investment Company
shall act as the agent of the Banker and be paid the fee described therein which
shall reduce the fee otherwise payable to the Banker.

 



 

 

 

3.                  Ratification. Each of Holdings and the Company confirm that
the terms and conditions of the IB Agreement with respect to the IB Agreement,
as supplemented, by this Agreement, is applicable to the Current Offering.

 

4.                  Governing Law. This letter shall be governed by, and
interpreted in accordance with, the internal laws of the State of New York
without regard to such state’s principles of conflicts of laws.

 

5.                  Counterparts. This letter may be executed in counterparts,
each of which when taken together, shall constitute one and the same agreement.

 

 

 

 

Please confirm your agreement to the terms of this letter that supplement the
terms of the IB Agreement (as defined herein) by executing and delivering a copy
of this letter to us.

 

  Sincerely,       /s/ David G. Watumull   David G. Watumull, CEO   Cardax
Pharmaceuticals, Inc.   Cardax Pharma, Inc.

 

Accepted and agreed as of

the date first written above

 

Agincourt, Ltd.

 

By:   /s/ James J. Cahill   Name: James J. Cahill   Title: Managing Director

 



3

 